                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                3:21-cv-49-FDW-DCK

SYLVIA CORRY,                             )
                                          )
            Plaintiff,                    )
                                          )
v.                                        )                        ORDER
                                          )
S.C. JOHNSON & SON, INC.,                 )
                                          )
            Defendant.                    )
__________________________________________)

       THIS MATTER comes before the Court for initial review of the pro se Amended

Complaint, (Doc. No. 4). The Plaintiff is proceeding in forma pauperis. (Doc. No. 3).

I.     BACKGROUND

       Pro se Plaintiff, who lives in Gaston County, North Carolina, filed the Complaint against

“S.C. Johnson & Son, Inc.,” the manufacturer and distributor of Meyers Clean Day Room

Freshener pursuant to diversity jurisdiction. (Doc. No. 1). The Complaint was dismissed on initial

review as frivolous and for failure to state a claim upon which relief can be granted and she was

given the opportunity to amend. (Doc. No. 3). The Amended Complaint (Doc. No. 4), is now

before the Court for initial review.

       The Plaintiff purports to assert a products liability action. She alleges that she ran a

childcare business, Kids ‘R’ Home, which the North Carolina Division of Health and Human

Services, Division of Child Development and Early Education (the “Division”) visited

unannounced on October 10, 2019. At that visit, the Division issued a violation and a Visit

Summary stating that the Plaintiff “had allowed multiple hazardous substance[s] such as corrosive

agents, pesticides, bleaches, detergents, cleanser polishes, [and] aerosol dispenser” that are
                                                1
“harmful and deadly to children.” (Doc. No. 4 at 3). The Division posted the Visit Summary on

its public website. The Plaintiff requested that the Visit Summary be removed from the Division’s

website pursuant to a “request to appeal and remove,” but the request was denied. (Id.). The

Plaintiff alleges that she was never granted an administrative hearing. She then filed a petition for

a contested hearing at the Office of Administrative Hearings, but the Division successfully moved

to have the petition dismissed. The Division has told the Plaintiff that it will only remove the Visit

Summary from the website if she agrees to alternative language that admits wrongdoing. The

Plaintiff alleges that the Visit Summary’s posting on the Division’s website has “presented a

situation where potential customers could decline to send their children to Kids ‘R’ Home” and

resulted in emotional distress, lost income, loss of reputation, and affected her livelihood. (Doc.

No. 4 at 4).

       The Plaintiff appears to assert that, based on advertising for the Meyers Freshener product,

she did not believe that it posed any risks to children and is made of natural ingredients. (Id.). she

claims that no “personnel” attempted to ascertain whether Meyers Freshener is actually harmful

and its “mislabel[ing]” has caused her emotional distress and lost income. (Id.). She claims that,

if she had known it was a harmful product, she “would never have left it around the children at

[her] daycare.” (Id.). She further alleges that she “did follow the manufacturers instruction on the

label that the product was ‘kept out of reach of children’ and not kept in [an] area where it could

ignite/sparks/open flames/hot surfaces.” (Doc. No. 4 at 5).

       The Plaintiff purports to assert claims for failure to warn or inadequate warning or

instruction, design defect, negligence, breach of express and implied warranties, and unfair and

deceptive trade practices. The Plaintiff seeks an unspecified amount of damages. She has attached

various documents to the Amended Complaint addressing the Meyers product’s safety
                                                  2
information.

       II.     STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must review the Amended

Complaint to determine whether it is subject to dismissal on the grounds that it is “frivolous or

malicious [or] fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). In

its frivolity review, this Court must determine whether the Complaint raises an indisputably

meritless legal theory or is founded upon clearly baseless factual contentions, such as fantastic or

delusional scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989); see also Adams v. Rice,

40 F.3d 72, 75 (4th Cir. 1994) (“Legally frivolous claims are based on an ‘indisputably meritless

legal theory’ and include ‘claims of infringement of a legal interest which clearly does not exist.’”).

A pro se complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972).

However, the liberal construction requirement will not permit a district court to ignore a clear

failure to allege facts in the Complaint which set forth a claim that is cognizable under federal law.

Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

       III.    DISCUSSION

       The Amended Complaint is frivolous and fails to state a claim upon which relief can be

granted for the same reasons that the Complaint failed to pass initial review. Although the Plaintiff

characterizes this as a products liability action, her allegations reveal that her dispute is actually

with the Division. It was the Division’s treatment of the Meyers product has hazardous, and its

posting of the Visit Summary on its website, that allegedly damaged the Plaintiff’s reputation and

business. The Plaintiff has not identified any injury that she or anyone else has suffered from the

Meyers product or Johnson’s actions whatsoever. Nor has she stated any product defect,

negligence, breach of contract, or false claim regarding the Meyers product. The Plaintiff’s dispute
                                                  3
              appears to be with the Division, and not with any action or inaction by the Defendant. She has

              failed to state any plausible action against the Defendant whatsoever. Accordingly, the Amended

              Complaint will be dismissed as frivolous and for failure to state a claim upon which relief can be

              granted. 28 U.S.C. § 1915(e)(2)(i)-(ii).

                      IV.    CONCLUSION

                      The Amended Complaint is dismissed as frivolous and for failure to state a claim upon

              which relief can be granted.

                      IT IS, THEREFORE, ORDERED that:

                      1.     The Amended Complaint, (Doc. No. 4), is DISMISSED without prejudice as

                             frivolous and for failure to state a claim upon which relief can be granted pursuant

                             to 28 U.S.C. § 1915(e)(2)(B)(i)-(ii).

                      2.     The Clerk is instructed to close this case.


Signed: May 3, 2021




                                                               4
